Citation Nr: 0730316	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that the veteran originally filed a Notice of 
Disagreement to the noncompensable disability rating assigned 
to his service-connected posttraumatic stress disorder (PTSD) 
in February 2005 and elected the Decision Review Officer 
(DRO) process.  In September 2005, a DRO decision increased 
the disability rating for PTSD to 30 percent.  Normally, the 
Board would presume that despite the DRO decision, the 
veteran still sought the maximum benefit allowed by law.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  However in the veteran's 
substantive appeal of September 2005, the veteran thanked the 
VA for the 30 percent rating and stated that, "I still wish 
to pursue my claim for hearing loss and tinnitus." The 
transmittal letter from the veteran's representative which 
accompanies this statement also indicates that the veteran is 
only continuing the appeals for the hearing loss and tinnitus 
claims.  Therefore, the Board concludes that the veteran has 
withdrawn the issue of his disability rating for PTSD from 
consideration, the issue is not in appellate status and no 
further consideration is required.  38 U.S.C.A. § 7105(a), 
(c), (d) (West 2002) ("Appellate review will be initiated by 
a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished ....").

On VA Form 9 which was received at the RO in October 2005, 
the veteran indicated that he desired to attend a hearing to 
be conducted by a Veteran's Law Judge at the RO.  In November 
2005, he indicated that he desired to attend a RO hearing to 
be conducted by a hearing officer.  In February 2006, the 
veteran submitted a document which indicates that he no 
longer desired to attend a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have hearing 
loss that is causally or etiologically related to his 
military service.

3   The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, nor may 
it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2007); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473.  

In this case involving service connection claims, the RO did 
provide the appellant with a notice letter in October 2004, 
prior to the initial decision to deny the veteran's claims.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran 
about the information and evidence that is necessary to 
substantiate his claims for service connection.  
Specifically, the October 2004 letter stated that in order to 
establish service connection, the evidence must show that the 
veteran had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  The 
September 2005 SOC also notified the veteran of the reasons 
for the denial of his application and, in so doing, informed 
him of the evidence that was needed to substantiate his 
claims.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the letter stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Finally, the October 2004 letter informed the veteran that he 
should send in any evidence he had that pertains to his 
claims.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2007) (harmless error).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claims.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, the Board concludes below that the appellant is not 
entitled to service connection for either bilateral hearing 
loss or tinnitus, and thus any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the veteran's claims that has not been 
obtained and associated with the claims folder.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a VA examination and a SOC, 
which informed him of the laws and regulations relevant to 
his claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case. 



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

I.  Entitlement to service connection for hearing loss.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hearing 
loss.  The veteran underwent a VA audiological examination in 
January 2005.  His puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
60
LEFT
20
20
20
25
50

The veteran was diagnosed with bilateral hearing loss, 
sensorineural on the right and mixed on the left ear.  These 
audiological scores demonstrate that the veteran currently 
has hearing loss for VA purposes.  The claim must be denied, 
however, as there is no competent evidence of record linking 
the currently existing hearing loss to the veteran's active 
duty service.  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of hearing loss.  His 
February 1967 enlistment examination included an audiological 
evaluation, which found his puretone thresholds, in decibels, 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

5
LEFT
-5
-5
5

5

The veteran denied having a medical history of ear trouble or 
hearing loss at the time of his enlistment examination.  His 
subsequent February 1969 separation examination also included 
an audiological evaluation.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The veteran likewise denied having a medical history of ear 
trouble or hearing loss at the time of his separation 
examination in 1969.

There is no competent evidence of record of the presence of 
hearing loss for VA purposes within one year of discharge 
which would allow for the grant of service connection on a 
presumptive basis.  

The Board does note that there was a slight increase in the 
veteran's puretone thresholds during his period of service, 
as evidenced by the audiological evaluations cited above.  
However, those findings did not show the veteran to have 
hearing loss by VA standards. See 38 C.F.R. § 3.385 (2007).  
Moreover, the Board notes that the evidence submitted by the 
veteran does not show him seeking treatment for hearing loss 
for many decades following his separation from service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  However, in the present case, the 
examiner who conducted the  January 2005 VA examination 
reviewed the veteran's claims file and stated that it was not 
at least as likely as not that the veteran's hearing loss was 
related to his military service.  

The only other evidence of record which links currently 
existing hearing loss to the veteran's active duty service is 
the veteran's own allegations. The record, however, does not 
show that the veteran has the medical expertise that would 
render competent his statements as to the relationship 
between his military service and any current disability.  
These opinions alone cannot meet the burden imposed by 38 
C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and the claimed bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Competent medical evidence is evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1)(2007).  Competent 
medical evidence is considered more probative than competent 
lay evidence. Therefore, the Board finds that the medical 
evidence of record, which does not indicate that the veteran 
currently suffers from bilateral hearing loss related to 
inservice noise exposure, is more probative than the 
veteran's own lay statements.

The Board further observes that the examiner who conducted 
the January 2005 VA examination was informed of the veteran's 
reports of noise exposure during active duty and the 
resulting symptomatology.  This examiner determined, however, 
that the currently existing hearing loss was due to factors 
other than active duty noise exposure.  The opinion was 
supported by rationale provided by the examiner based on the 
objective evidence of record.  The Board accords it great 
probative weight.  

The veteran has also submitted outpatient treatment records 
from VA Medical Center Poplar Bluff, Missouri spanning from 
2004 to 2005 and intake records from a private medical 
facility in Charleston, Missouri.  After review, the Board 
concludes that these records are not relevant to the 
veteran's claim.

Therefore, in light of all the evidence submitted, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.

II.  Entitlement to service connection for tinnitus.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
A VA examination in January 2005 revealed the veteran was 
diagnosed as having tinnitus.  However, there is no competent 
evidence of record which links the currently existing 
tinnitus to the veteran's active duty service.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of such a disorder.   Furthermore, 
the veteran did not seek treatment for tinnitus until many 
decades following his separation from service.  The Board 
finds this gap in time significant, and, as noted above with 
regard to the claim for service connection for hearing loss, 
it weighs against the existence of a link between tinnitus 
and his military service. Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim). 

In addition to the lack of competent evidence establishing 
that tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
have currently have tinnitus that is related to his military 
service.   The examiner who conducted the January 2005 VA 
examination  concluded that it was less likely as not that 
the veteran's tinnitus was related to his military service.  

The only other evidence of record which links currently 
existing tinnitus to the veteran's active duty service is the 
veteran's own allegations. As a lay person however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of tinnitus is without probative 
value.  The Board notes the examiner who conducted the 
January 2005 VA examination was informed of the veteran's 
reports of noise exposure during active duty and the 
resulting symptomatology.  This examiner determined, however, 
that the currently existing tinnitus was due to factors other 
than active duty noise exposure.  The opinion was supported 
by rationale provided by the examiner based on the objective 
evidence of record.  The Board accords it great probative 
weight.  

The veteran has also submitted outpatient treatment records 
from VA Medical Center Poplar Bluff, Missouri spanning from 
2004 to 2005 and intake records from a private medical 
facility in Charleston, Missouri.  After review, the Board 
concludes that these records likewise are not relevant to the 
veteran's claim of tinnitus.

Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  

III.  Conclusion

Although the veteran contends that he currently has hearing 
loss and tinnitus that are related to his military service, 
the veteran is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  

The Board also notes that the VA medical examiner opined that 
due to the large amount of aspirins consumed daily by the 
veteran, the veteran's current disabilities may be at least 
in part, related to ototoxic nature of salicylates.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hearing loss and tinnitus is not warranted.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


